—Appeal by the defendant from a judgment of the Supreme Court, Kings, County (Pesce, J.), rendered January 10, 1995, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions on appeal, the Supreme Court did not err in failing to sua sponte order another competency hearing prior to accepting the defendant’s plea of guilty (see, People v Morgan, 87 NY2d 878; People v Gelikkaya, 84 NY2d 456; People v Santiago, 205 AD2d 565; People v Konits, 159 AD2d 590, cert denied 498 US 939). In addition, the court did not improvidently exercise its discretion in denying the defendant’s subsequent motion to withdraw his plea (see, People v Harris, 61 NY2d 9; People v Ochoa, 179 AD2d 689; People v O’Callaghan, 171 AD2d 706; CPL 220.60 [3]).
*423The arguments in the defendant’s pro se brief concerning an alleged denial of effective assistance of counsel are based on facts dehors the record. Thus, the arguments are not properly before this Court on the appeal (see, CPL art 440; People v Allen, 156 AD2d 700, 701). Ritter, J. P., Joy, Goldstein and Schmidt, JJ., concur.